Case: 1:20-cv-00522-SJD-KLL Doc #: 4 Filed: 09/21/20 Page: 1 of 1 PAGEID #: 12

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Shawn E. Ervin,
Petitioner(s),
Case Number: 1:20cev522
VS.
Judge Susan J. Dlott
Highland County Prosecutor, et al.,
Respondent(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on September 2, 2020 (Doc. 3), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired September 16, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, this case is DISMISSED for want of prosecution.

IT IS SO ORDERED.

hatin gS Miytt |

Judge Susan J. yore
United States District Court

 
